Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments dated 11/09/21, pages 10-15.  Additionally, FR-902101-A, hereinafter FR’101, was found to be the closest prior art.  FR’101 discloses a rotary tool (See Figure 1) comprising a body that has a rod shape extending from a first end to a second end and is rotatable about a central axis (See Figure 1), wherein the body comprises: one or more first cutting edges (Note: the distal most cutting edges) positioned on a side of the first end; one or more first flutes 6 extending from the first cutting edges toward the second end (See Figure 1); one or more second cutting edges (Note: the cutting edges formed by projections 8) positioned on a side of the second end away from the first cutting edges and positioned on a side of an outer periphery with respect to the first cutting edges (See Figure 1); and one or more second flutes (Note: the troughs formed between the projections 8) extending from the second cutting edges toward the second end and positioned along the first flutes 6, and at least one of the second flutes comprise a projecting portion (Note: the center projection 8) extending from a side of the first end toward a side of the second end (See Figures 1-4).  FR’101 does not disclose wherein the projecting portion is located inward of the outer periphery of the body at a cross-section orthogonal to the central axis.  FR’101 further 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of FR’101, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722